Mahoney, P. J. (concurring in part and dissenting in part).
*237In my view, the determination under review should be annulled and the matter remitted for a full hearing. There is no question that petitioner failed to receive notice of the hearing due to an error by the Postal Service. I agree with the majority that petitioner could have been more diligent in keeping respondent Department of Education apprised of his current address, as was required by the terms of his probation. However, petitioner did inform the Department that he was planning to move and asked that no hearing be held in his absence. Further, petitioner left a forwarding address with the Postal Service, which should have assured receipt of the notice of hearing. Finally, the Department was made aware of the fact that petitioner had not been notified of the scheduled hearing a mere two or three weeks after the Hearing Panel issued its decision, and prior to submission to the Regents Review Committee. It would not have been any great inconvenience for the hearing to have been rescheduled at that point. This case involves a man being deprived of his license to practice his profession and his means of livelihood. To deprive him of his right to be heard based on the circumstances herein amounts to a denial of due process.
Main, Mikoll and Harvey, JJ., concur with Yesawich, Jr., J.; Mahoney, P. J., concurs in part and dissents in part in an opinion.
Determination annulled, without costs, and matter remitted to respondents for further proceedings not inconsistent herewith.